DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and  25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 (and corresponding dependent claim 18) recites “wherein in the step of reading in, the first image signals and/or the second image signals are read in from a first wide-angle camera and/or a second wide-angle camera, having a field of view of at least 130 degrees.”  Claim 14 recites the reading in step is from a first camera and second camera and deponent claim 17, it is done by two different cameras.  The limitations appear to be that the first camera comprises a wide angle camera and the second camera comprises a second wide angle camera.  Also the comma for the having a field of view of at least 130 degrees is unclear.  The Office assumes that the applicant intends that both cameras have a field of view of at least 130 degrees. The limitations should be rewritten and clarified.  Note that claim 18 depends from claim 17 and further limits the field of view limitation.

Claim 25 is unclear as it recites a device and the device is configured to performing steps (in the preamble).  There are no structural elements in the claim and the specification does not sufficiently describe how the functions are performed by the device, nor do the descriptions of the elements of device in the specification describe how the functions are performed (i.e. read-in unit, extraction unit, and calculation unit).  

Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., device configured to") and the terms are not modified by sufficient structure or material for performing the claimed function. The specification states that the device has control unit (microcontroller, processor) however does not state if the units are separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the device is required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakano et al (US 2016/0275683 and hereafter referred to as “Sakano”).
Regarding Claim 14, Sakano discloses a method for detecting an arrangement of at least two cameras of a multi-camera system of a mobile carrier platform with respect to one another, the method comprising the following steps: 
reading in at least first image signals and second image signals, the first image signals representing at least one image of a marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the marker pattern and one second camera parameter from a second camera, 
extracting a first arrangement parameter of the first camera using the read-in first image signals and/or a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the marke4 (Figure 1, Page 4, paragraph 0056, Page 5, paragraph 0060); and 
calculating a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and/or the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera (Page 7, paragraph 0077-0078).  
Regarding Claim 15, Sakano discloses all the limitations of Claim 14. Sakano discloses herein in the step of reading in, a third camera reads in at least third image signals, which represent at least one image of a marker pattern of a second marker and a third camera parameter, the third camera being oriented in a viewing direction differing from the first camera and/or the second camera, the viewing areas of the 101165879.1 5first and/or second and/or third camera at least partially overlapping, a second marker being read in as situated in a section of the viewing areas of the first camera and the third camera and/or of the second camera and the third camera, in the step of extracting, a 
Regarding Claim 16, Sakano discloses all the limitations of Claim 15. Sakano discloses wherein in the step of reading in, the first marker and the second marker are read in on a same side or on adjacently situated sides or on opposite sides of the mobile carrier platform (Figure 1, 101a-d).  
Regarding Claim 19, Sakano discloses all the limitations of Claim 14. Sakano discloses wherein the step of extracting takes place using a previously known marker pattern structure, the marker pattern structure mapping a checkerboard pattern and/or a pattern having arranged circles and/or a two-dimensional pattern (Figure 1, Page 15, paragraph 0182).  
Regarding Claim 20, Sakano discloses a method for detecting an arrangement of a camera with respect to an object outside the mobile carrier platform, the method comprising the following steps:
reading in at least first image signals and second image signals, the first image signals representing at least one image of a marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the marker pattern and one second camera parameter from a second camera, 
extracting a first arrangement parameter of the first camera using the read-in first image signals and/or a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the marker (Figure 1, Page 4, paragraph 0056, Page 5, paragraph 0060); 
calculating a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and/or the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera (Page 7, paragraph 0077-0078).   
reading in object image signals, the object image signals representing at least one image of an object marker pattern and the first camera parameter from the first camera; and 
determining an object arrangement parameter of the first camera with respect to the object marker using the read-in object image signals and the first camera parameter, the object arrangement parameter representing a position and/or orientation of the first camera in relation to the object marker to obtain a camera position of the first 
Regarding Claim 21, Sakano discloses all the limitations of Claim 20. Sakano discloses further comprising the following steps: providing a reference arrangement parameter between a first reference point in the viewing area of the first camera and a second reference point (Figure 1, Page 1-2, paragraph 0025, 0029, Page 4, paragraph 0056, Page 5, paragraph 0060); and determining a camera position of at least the first camera in relation to the second reference point using the provided reference arrangement parameter (Page 1-2, paragraph 0025, 0029, Page 4, paragraph 0056, Page 5, paragraph 0060).  
Regarding Claim 22, Sakano discloses all the limitations of Claim 20. Sakano discloses further comprising the following step: ascertaining a further object arrangement parameter of the second camera with respect to the object marker using the differential arrangement parameter and the object arrangement parameter of the first camera, the further object arrangement parameter representing a position and/or orientation of the second camera in relation to the object 101165879.1 7marker to obtain a camera position of the second camera in relation to the object marker (Page 1-2, paragraph 0025, 0029, Page 4, paragraph 0056, Page 5, paragraph 0060, Figure 1).  
Regarding Claim 23, Sakano discloses all the limitations of Claim 20. Sakano discloses wherein in the step of reading in, a pattern that corresponds to the marker pattern is read in as object marker pattern (Page 1-2, paragraph 0025, 0029, Page 4, paragraph 0056, Page 5, paragraph 0060, Figure 1).  

Regarding Claim 25, Sakano discloses a device configured to detect an arrangement of at least two cameras of a multi- camera system of a mobile carrier platform with respect to one another, the device configured to:
read in at least first image signals and second image signals, the first image signals representing at least one image of a marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the marker pattern and one second camera parameter from a second camera, the second camera being oriented in a viewing direction differing from the first camera, viewing areas of the first camera and the second camera at least partially overlapping, a marker carrying the marker pattern being read in as situated in a section of the viewing 
extract a first arrangement parameter of the first camera using the read-in first image signals and/or a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the marker (Figure 1, Page 4, paragraph 0056, Page 5, paragraph 0060); and 
calculate a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and/or the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera (Page 7, paragraph 0077-0078).    
Regarding Claim 26, Sakano discloses a non-transitory machine-readable memory medium on which is stored a computer program for detecting an arrangement of at least two cameras of a multi-camera system of a mobile carrier platform with respect to one another, the computer program, when executed by a computer, causing the computer to perform the following steps: 
reading in at least first image signals and second image signals, the first image signals representing at least one image of a marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the marker pattern and one second camera parameter from a second camera, the second camera being oriented in a viewing direction differing from the first camera, viewing areas of the first camera and the second camera at least partially overlapping, a 
extracting a first arrangement parameter of the first camera using the read-in first image signals and/or a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the marker (Figure 1, Page 4, paragraph 0056, Page 5, paragraph 0060); and 
calculating a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and/or the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera (Page 7, paragraph 0077-0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Nobori et al (US 2019/0028632 and hereafter referred to as “Nobori”).
Regarding Claim 17, Sakano discloses all the limitations of Claim 14. Sakano discloses wherein in the step of reading in, the first image signals and/or the second image signals are read in from a first wide-angle camera and/or a second wide-angle camera, (Page 1-2, paragraph 0025, Page 3, paragraph 0046).  Sakano is silent on having a field of view of at least 130 degrees.  Nobori discloses a first wide-angle camera and/or a second wide-angle camera, having a field of view of at least 130 degrees (Page 6, paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakano to include the missing limitation as taught by Nobori in order to provide a higher precision for wide angle range.
Regarding Claim 18, Sakano and Nobori disclose all the limitations of Claim 17.  Nobori discloses wherein the field of view is at least 170 degrees (Page 6, paragraph 0060).  Same motivation as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 10, 2022